 

oOo Ss HN BD OH Fh WD VP

SS RRR BSF FSFE wRB UV’. BA DBE oe Ss

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

UNITED STATES OF AMERICA, ON BEHALF
OF THE NATIONAL OCEANIC AND
ATMOSPHERIC ADMINISTRATION AND THE
UNITED STATES DEPARTMENT OF THE
INTERIOR; THE STATE OF WASHINGTON
THROUGH THE WASHINGTON
DEPARTMENT OF ECOLOGY;
MUCKLESHOOT INDIAN TRIBE;
SUQUAMISH TRIBE,

Case No. CV-19-00907-JLR

“~PROPOSEDT ORDER
ENTERING CONSENT DECREE

Plaintiffs,
Vv.
EARLE M. JORGENSEN COMPANY,

Defendant.

Name eee geet Nee Meee Nee Nee Sie ee ee” ene” ee Nee” eee! Seemed” Sel” nee” See

 

Comes how this Court, finding good cause, for the reasons set forth in the United States’s
Motion to Enter Consent Decree (Dkt. No. 5), approves and enters the Consent Decree lodged

with this Court on June 10, 2019 (Dkt. No. 2-1} as a final judgment in this action pursuant to

Fed, R. Civ. P. 54 & 58. Accordingly, the Court has signed the Consent Decree attached to this

Order.
SOORDERED THIS 2S payor QOcloben_,2019.

Hon. James L. Robart
United States District Judge

ORDER

 

 
